Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 RAM Holdings Reports Second Quarter 2007 Earnings HAMILTON, Bermuda, August 6, 2007 (BUSINESS WIRE) RAM Holdings Ltd. (NASDAQ:RAMR) (RAM) today reported second quarter net income of $9.1 million, or $0.33 per diluted share, decreases of 25% and 27%, respectively, in comparison to the second quarter of 2006, when comparable measures were $12.2 million of net income and $0.45 per diluted share. The second quarter and year to date results reflect the first $2.8 million semi-annual dividend on RAMs preference shares, included in interest expense, reducing net income per diluted share by $0.10 in each period. For the first six months of 2007, net income of $23.4 million is 24% greater than the $18.8 million for the first six months of 2006, while net income per diluted share of $0.86 is 21% above the $0.71 achieved in the first half of 2006. Both the second quarter and first six months of 2006 included favorable loss experience that added significantly to net income during those periods. While net income and net income per diluted share are calculated in conformity with U.S. generally accepted accounting principles (GAAP), RAM provides other information because Company management as well as many research analysts and investors evaluate financial performance on the basis of operating earnings, which excludes realized gains or losses on investments and unrealized gains or losses on credit derivatives (collectively termed "net security gains and losses"). Some research analysts and investors further evaluate earnings by excluding the net income impact of refundings (accelerated premiums and associated earnings) from operating earnings to produce what is referred to as "core" earnings. The following table provides comparisons of operating earnings and core earnings for the 2007 and 2006 second quarter and year to date: Earnings Per Diluted Share Second Quarter Six Months 2007 2006 % change 2007 2006 % change Net income per diluted share $ $ ) % $ $ % Effect of net security (gains)/losses $ - $ ) % $ - $ ) % Operating earnings $ $ )% $ $ % Effect of refundings $ ) $ ) % $ ) $ ) )% Core earnings $ $ )% $ $ % Note: Operating and core earnings are non-GAAP measures presented here to facilitate analysis that is frequently undertaken by research analysts and investors in assessing the performance of RAM. As noted in the table above, 2007 GAAP-basis net income per diluted share decreased by 26.7% for the quarter compared to 2006; operating earnings per diluted share decreased by 29.8%; and core earnings per diluted share decreased by 32.5%. For the first six months of the year, the per diluted share measures of net income, operating earnings and core earnings respectively increased over prior year by 21.1%, 16.2%, and 14.1%, respectively. Commenting on financial results, RAM Chief Executive Officer Vernon Endo noted that We are pleased to be reporting another solid quarter of financial results that are largely consistent with our expectations. RAMs satisfactory operating performance is somewhat obscured by comparison to our 2006 results, which benefited significantly from favorable loss experience. Despite this, our operating earnings for the first six months, as reported in the table above, were 16% above last years level and our core earnings were 14% better than in the first half of 2006. Our second quarter dividend on the preferences shares that we issued in late 2006 is an ongoing financing expense, but we note that the dividends are expected to be paid in the second and fourth quarters of each year as opposed to being recognized proportionally over the course of each quarter and, therefore, our sequential quarterly results will reflect this unevenness. Mr. Endo added that We enjoyed very strong growth in written premiums relative to 2006 comparison periods, in large part due to two reinsurance treaties that are new in 2007. Our overall business production for the first six months, as measured by adjusted premiums written, increased by more than 100% relative to the first half of 2006. Although general market conditions affecting the production of primary financial guaranty insurance do not appear to us to have changed in any notable way, our position as a highly rated provider of reinsurance to the seven triple-A primaries continues to serve us well this year and we believe that weve achieved inroads in gaining share of business ceded by the primaries. We anticipate continued second half growth relative to prior periods, but we believe that, barring improvements in the primary financial guaranty market environment, net premiums written and adjusted premiums written are likely to be below the levels achieved during the first six months. Finally, we add two notes precipitated by the recent turmoil in the credit markets. First, because we know that it is an item of interest, we have posted information regarding our mortgage exposure to our web site and expect to update this periodically. A portion of RAMs in-force portfolio, in a percentage of total similar to that of the major primaries, includes credits backed by mortgage collateral and we are monitoring our portfolio as well as assessing analysis undertaken by the primaries. Clearly, this will be an area of ongoing and perhaps prolonged interest, and we continue to work with our customers to monitor developments. Second, the cost of our monthly auction rate contingent capital facility, which provides us with the option to issue $50 million of preferred shares to a fully funded trust and provides so-called soft or rating agency capital, jumped to its maximum permissible level as a result of last weeks auction in which there was a scarcity of bidders for monthly A-rated paper. The cost of the monthly premium that we pay for this facility will be about $50,000 greater than in the previous month. We, of course, are unhappy with this increase and will be both evaluating our current need for this facility and looking into less expensive soft capital options. Summary of Operating Results Net premiums written in the quarter totaled $29.8 million, 70% above the somewhat weak $17.5 million of net premiums written in the second quarter of 2006. The second quarter written premiums includes premiums associated with two new treaties entered into in 2007 which account for approximately 28% of the premiums written in the quarter. For the first six months, net premiums written of $52.0 million is a 62% increase over 2006, including $8.4 million of premium from new treaties. Adjusted premiums written in the second quarter were $43.6 million, approximately a 220% increase over the comparable quarter in 2006. Year to date adjusted premiums written were $70.5 million compared to $34.2 million for the same period in 2006, an increase of over 100%. Adjusted premiums written is a non-GAAP measure of business production which includes both upfront premiums written and the present value of future installment premiums for new business written in the quarter (note: present value of installment premiums is reported by RAM at a one-quarter lag). Premiums written by product line and adjusted premiums written are provided in the table below: 2nd Quarter Year-to-date Adjusted Premiums Written (in $ millions) % change % change Premiums Written Public Finance % 36.6 19.7 % Structured Finance % 15.4 12.4 % Net Premiums Written* % 52.0 32.1 % less Installment Premiums Written % 16.6 13.6 % Upfront Premiums % 35.4 18.5 % PV Installment Premiums on New Business % 35.1 15.7 % Adjusted Premiums Written* % 70.5 34.2 % *totals may not add due to rounding The growth achieved in adjusted premiums written reflects strong increases in both public finance and structured business. Public finance adjusted premiums were $29.4 million, almost 200% above the prior years second quarter of $10.1 million. Structured finance grew approximately 280% to $14.1 million from a historically weak $3.7 million in 2006. The increases in the quarter were partially the result of the two new treaties which contributed $7.7 million in public finance adjusted premiums and $3.6 million structured finance adjusted premiums. Earned premiums in the quarter of $13.8 million are 19% greater than the $11.6 million level in the second quarter of 2006. Eliminating $1.6 million in accelerated premiums from refundings from total earned premiums, core earned premiums in the second quarter are 26% above 2006, which included $1.9 million in refundings. For the first six months, earned premiums were $27.8 million, 26% more than the $22.3 million in 2006, or a 23% increase after excluding accelerated premiums from refundings of $3.5 million and $2.6 million, respectively. Net investment income for the quarter reached $8.4 million, 47% above the $5.7 million of net investment income recorded in the second quarter of 2006. For the first six months of 2007, investment income of $16.0 million was $4.9 million or 44% greater than the comparable period in 2006. The substantial growth in investment income in 2007 over the comparison period reflects a 31% increase in cash and invested assets from second quarter 2006 to second quarter 2007, as well as an increased book yield. Realized gains or losses on investment sales were immaterial in the second quarter and year to date 2007 compared to losses of $0.5 million and $0.8 million, respectively, in the second quarter and year to date 2006. Unrealized losses on credit derivatives were immaterial in both the 2007 and 2006 second quarters and year to date. Incurred losses and loss adjustment expenses were $0.9 million in the 2007 second quarter, generating a loss ratio of 6.8% . This loss ratio is the result of an increase of $1.6 million in RAMs unallocated loss reserve offset by recoveries of $1.1 million and an increase in case reserves of $0.4 million. This result compares to ($4.2) million of incurred losses in the comparable 2006 period, principally resulting from a reduction in net case reserves of $3.8 million and a recoverable of $0.4 million relating to a paid loss. Incurred losses for the first half of the year were ($0.1) million. As we have noted previously, we regard it as atypical when aggregate loss activity during a quarter or year to date results in negative incurred losses. Acquisition expenses of $5.0 million in the second quarter are closely related to earned premiums and the second quarter 2007 ratio of acquisition expenses to earned premium of 36.1% is comparable to the 2006 ratio of 36.3% .
